DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2013/0011785 (hereinafter referred to as Kato).
Kato, in the abstract, in [0025], in [0056], [0073], discloses a pattern forming method using a resist composition that includes an acid generator and solvent wherein the resin’s polarity 1/2 (claims 2, 13).  Kato, in [0660], and [0661], discloses that the developer solvent can be an ester (butyl acetate) as recited in claims 3-4, 20, and the developer solvent can be a ketone based .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. .
Kato is discussed in paragraph no. 3, above.
The difference between the claims and Kato is that Kato does not disclose the metal content in the developer (claims 18) or the purifying process recited in claim 19.
Mullee, in [0004], [0034], and in Table 1, discloses the organic solvent (developer) being filtered with less than 50ppt of metal contaminant.
Therefore, it would be obvious to a skilled artisan to modify Kato by employing the filtering process taught by Mullee because Kato in [0666]-[0667] desires a pure developer, and Mullee, in [0004] and [0014]-[0015], discloses that lower purity developing solvents causes a negative impact on circuit performance (semiconductor device developing) and thus discloses the need to purify solvents to have trace metal element impurity to less than 0.1ppb.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 13, 2021.